UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4519


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRYSTAL EILEEN SISLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:14-cr-00020-JPB-MJA-4)


Submitted:   January 26, 2017             Decided:   March 1, 2017


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Clarksburg, West Virginia,
Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Stephen D. Warner, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Krystal Eileen Sisler appeals the district court’s judgment

sentencing her to 37 months’ imprisonment following revocation

of her probation.         On appeal, Sisler contends that her sentence

is plainly unreasonable.           We affirm.

       Upon revoking a defendant’s probation, a district court has

broad    discretion      to   impose      a       sentence    up    to    the    statutory

maximum.       United States v. Moulden, 478 F.3d 652, 657 (4th Cir.

2007).      We apply the same standard for reviewing a sentence

imposed on revocation of probation that we employ for reviewing

a sentence imposed on revocation of supervised release.                              Id. at

655.     We will affirm a revocation sentence if it is within the

statutory maximum and is not “plainly unreasonable.”                                 Id. at

656.      To   determine      whether     a    revocation      sentence         is   plainly

unreasonable,       we     first        assess       whether        the    sentence       is

unreasonable.       United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006).

       Reasonableness         review      involves           both     procedural        and

substantive components.          In conducting this review, we “take[] a

more deferential appellate posture concerning issues of fact and

the     exercise    of   discretion           than    reasonableness        review       for

guidelines      sentences.”        Moulden,          478   F.3d     at    656    (internal

quotation marks omitted).               A probation revocation sentence is

procedurally       reasonable      if    the      district     court      considers     the

                                              2
Sentencing Guidelines’ Chapter Seven advisory policy statement

range and explains the sentence adequately after considering the

policy statements and the 18 U.S.C. § 3553(a) (2012) sentencing

factors.         Moulden, 478 F.3d at 656-57; see 18 U.S.C. § 3565(a)

(2012).          It is substantively reasonable if the district court

states       a    proper     basis     for    concluding        the     defendant        should

receive        the    sentence      imposed,       up    to   the     statutory       maximum.

Crudup, 461 F.3d at 440; see also United States v. Thompson, 595

F.3d     544,        547    (4th    Cir.     2010)       (sentencing        explanation       in

revocation context “need not be as detailed or specific” as is

required for an original sentence).                      Only if a sentence is found

procedurally or substantively unreasonable will this court “then

decide whether the sentence is plainly unreasonable.”                                   Crudup,

461 F.3d at 439.

       The       revocation        statutes    make       clear      that    courts      “shall

consider” the “applicable guidelines or policy statements issued

by   the     Sentencing       Commission”          in    rendering     a    sentence.         18

U.S.C.     §     3553(a)(4)(B);       Moulden,          478   F.3d    at    656.      Sisler’s

original         sentence     reflected        a    downward         departure     from       the

original 30- to 37-month Guidelines range to an 18- to 24-month

Guidelines           range    and     a      subsequent        downward       variance        to

probation.            At the revocation hearing, defense counsel noted

that    Sisler        had    no     criminal       history     points,       mentioned        her

original         downward     departure       Guidelines        range       was    18    to   24

                                               3
months, and stated that her Chapter 7 policy statement range was

3 to 9 months.            Describing Sisler as a nonviolent, first-time

drug offender, defense counsel argued that a sentence within or

above   the    original       Guidelines        range    would    be   excessive    and

unnecessary.        Counsel requested a sentence of imprisonment only

long enough for Sisler to gain admittance to a residential drug

treatment facility.           The Government argued for the same sentence

it sought at the original sentencing:                    18 months’ imprisonment,

the low end of Sisler’s downward departure Guidelines range.

     In    announcing        Sisler’s      37-month      sentence,       the   district

court explained that it “varied upward” from what either party

requested     to     a     term   within     the    original      Guidelines       range

calculated     before       the   downward       departure      and    variance.     By

acknowledging        the     sentences      requested      by     each    party,     the

district    court        demonstrated      that    it    considered      the   parties’

arguments, which included discussions of the applicable policy

statements and advisory Guidelines.                 Cf. United States v. Davis,

53 F.3d 638, 642 (4th Cir. 1995) (determining that revocation

sentence      was        procedurally      reasonable        when,      although     not

mentioning     advisory       policy     statement       range,   court     referenced

range specified in probation officer’s worksheet and counsel’s

argument,     thus       demonstrating     that    the    court    contemplated      the

policy statement range).



                                            4
       Sisler also contends that the court failed to explain its

consideration of the § 3553(a) sentencing factors.                          Although the

district court did not specifically mention 18 U.S.C. § 3553(a)

in imposing the sentence, it was not required to “robotically

tick through § 3553(a)’s every subsection.”                          United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                          We conclude that

the district court’s explanation reflected that it evaluated the

proper § 3553(a) factors relevant to Sisler, namely the nature

and    circumstances       of     Sisler’s       conduct        that       violated       the

conditions   of    her     probation.           See    18     U.S.C.       §§ 3553(a)(1),

3565(a).     The    court’s      remarks        that   Sisler        was    unwilling      or

unable to follow the protocol of probation demonstrate that it

considered   the    need    for      the    revocation        sentence        to   sanction

Sisler’s   breach    of    the    court’s       trust.         See     U.S.    Sentencing

Guidelines Manual USSG ch. 7, pt. A, introductory cmt. 3(b),

p.s.    (2014)    (“[A]t    revocation          the    [district]          court     should

sanction primarily the defendant’s breach of trust.”).

       Lastly,    Sisler    takes      issue      with        the    district       court’s

conclusion that her conduct presented a danger to herself and to

others, claiming that this amounted to clearly erroneous fact

finding.     Our    review      of    the    record      on    appeal       leads    us   to

conclude that the district court’s findings are supported by the

record.



                                            5
       Because Sisler’s revocation sentence is not procedurally or

substantively     unreasonable,      it       is    not    plainly    unreasonable.

Accordingly, we affirm the criminal judgment.                      We dispense with

oral   argument   because     the    facts         and    legal    contentions    are

adequately   presented   in    the    materials           before   this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          6